Citation Nr: 1401953	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-36 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 23, 2013; and in excess of 50 percent thereafter.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service-connection for PTSD with a 30 percent disability rating, effective May 28, 2009.  

In January 2013, the Board remanded the case to the RO for additional evidentiary development.  As discussed in more detail below, the Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In an April 2013 rating decision, the RO granted an increased PTSD disability rating of 50 percent,  effective March 23, 2013.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has most nearly approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to March 23, 2013, the criteria for an initial disability rating for PTSD of 50 percent, but no higher, have been met.  38 U.S.C.A. § 1155, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Since March 23, 2013, the criteria for an initial disability rating for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. § 1155, 5013A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records and VA medical treatment records have been obtained, including all treatment records from the Buffalo Vet Center.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran is in receipt of Social Security Administration (SSA) disability benefits and those records have been obtained.  38 C.F.R. § 3.159(c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

In January 2013, the case was remanded in order to obtain a current VA PTSD examination.  Three VA PTSD examinations have been secured in connection with the current claim on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Veteran's February 2010, January 2011 and March 2013 VA PTSD examinations are sufficient as the VA examiners considered the entire record, noted the history of the disability, addressed relevant evidence, and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining an examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

PTSD - Increased Rating

Service connection for PTSD was granted by RO action in March 2010, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from May 28, 2009.  In April 2013, the RO increased the rating assigned for PTSD from 30 percent to 50 percent effective March 23, 2013.  The issue now before the Board is the question of whether an initial rating in excess of 30 percent is assignable for PTSD prior to March 23, 2013 and whether an initial rating in excess of 50 percent is assignable for PTSD on or after March 23, 2013.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.  See Veteran's Notice of Disagreement, April 2010.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As discussed below, the Board concludes that staged ratings are not warranted.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 30 percent disabling from May 28, 2009 to March 23, 2013, and 50 percent disability since March 23, 2013, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted for PTSD if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  See 38 C.F.R. § 4.126(a).

GAF scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 31 to 40 indicates some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Use of terminology such as "severe" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Initially, the Board notes that the Veteran has been diagnosed with nonservice-connected major depression and generalized anxiety.  However, VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  None of the Veteran's treating or examining physicians have separated the symptomatology manifested by his major depression and generalized anxiety from his PTSD. Therefore, the Board will consider the Veteran's major depression and generalized anxiety when determining the appropriate rating for his service-connected PTSD. 

The Board finds that throughout the appeal period, the Veteran's PTSD warrants a disability rating of 50 percent.  The Board will explain its reasoning below.

The Veteran sought treatment for his PTSD from the Buffalo VAMC in June 2009.  He reported a long history of depressive symptoms, "on and off" usually lasting one to two weeks.  Normally the Veteran is social, but will isolate when he is depressed.  The Veteran was found to have logical thoughts, no psychosis, with fair insight and judgment.  The diagnosis was recurrent major depressive disorder and a GAF score of 60 was assigned to the Veteran.

Vet Center intake forms from July 2009 document the Veteran having PTSD symptoms of anger, isolation, withdrawal, poor relationship history and not sleeping well.  His appearance was unkempt, his speech was rapid and pressured, affect was flat and judgment was impaired.  The Veteran had no delusions, hallucinations, or disorganized thinking.  The Veteran was divorced, currently not in a relationship, but "very close" with his daughter.  He was hypervigilant and conducted perimeter checks each night.  

February 2010 Vet Center progress notes document the Veteran having bouts of depression, isolating and being socially withdrawn.

In February 2010, the Veteran was afforded a VA psychiatric examination.  The Veteran reported worsening psychiatric symptoms over the past year, especially related to sleep disturbances, flashbacks and intrusive thoughts.  The Veteran relayed a history of suicide attempts in the 1970s.  The Veteran was separated from his wife in 1976 and eventually divorced in 1998.  He has been living with a woman since 1997 and feels that their relationship is going well.  The Veteran has a daughter from his marriage and has an "excellent" relationship with her.  The Veteran reports he has no other friends and enjoys fishing, hunting and baking.  Upon mental status examination, the Veteran was well groomed, cooperative, with appropriate eye contact, fluent speech, coherent and goal directed thought processes with no evidence of hallucinations, delusions, obsessions or compulsions.  The Veteran's affect was dysphoric but appropriate to the content to the discussion.  His mood was dysthymic.  The Veteran had mildly impaired attention and concentration with impaired memory but good insight and judgment.  The Veteran's activities of daily living were intact.  He experienced more days than not with a low mood, crying spells, guilt, loss of interest, irritability, low energy, difficulty concentrating and social withdrawal.  The Veteran denied suicidal ideation, but admitted to homicidal ideation with no intent to follow through.  The Veteran also had difficulty falling asleep, hypervigilence and exaggerated startle response.  The diagnoses were PTSD, chronic, and major depressive disorder (MDD), severe.  The examiner assigned a GAF score of 41 and opined that the Veteran had "serious" symptoms of PTSD, including homicidal ideation and poor social support.  

Vet Center progress notes from March 2010 reflect the Veteran bringing his girlfriend to his counseling session.  He reported that his "[m]ood has been good of late," with some bouts of depression and he is complying with his medication.  The counselor noted that the Veteran's girlfriend gained some new insights on the Veteran as they work on building a better relationship.

April 2010 treatment notes from the Buffalo VAMC document the Veteran having "mood swings," very active and involved with various things but not enjoying them at all.  The Veteran ultimately wants to be left alone.  He reports being tearful, having poor energy, withdrawing from others and being increasingly isolated.  He sometimes pushes himself to attend events and then regrets it.  He has ongoing chronic passive suicidal ideation, but denies any intent or plan.  The Veteran continues to have problems sleeping with bad dreams.  He complained of not being able to remember things from his past as well as he used to.  The Veteran states that his daughter and grandson "play a very important part in [his] life."  He talks to his daughter all the time and she comes up to visit with him.  The Veteran takes pride in being able to give back to others and volunteers at the VA day treatment center.  The diagnosis was chronic PTSD with moderate MDD and the Veteran's GAF score was 50.

An April 2010 letter from the Veteran's Vet Center counseling therapist stated that the Veteran has episodes of depressive withdrawal and isolation.  He has nightly sleep disturbances, intrusive recollections and flashbacks daily.  The Veteran has difficulty concentrating on routine household tasks and infrequently completes them.  He is irritable, with bouts of explosive anger and a flattened affect.  The counselor stated that the Veteran neglects family members, has poor judgment and a very limited ability to bond with others.

Vet Center progress notes from April 2010 note the Veteran is thinking of getting married to his girlfriend of 15 years and they are getting along well.  He is also getting along better with his daughter.  While he is complying with his medications, he is not sleeping well and has daily intrusive thoughts.  He is volunteering at church, driving a Disabled American Veterans (DAV) van, and spending time at his legion post.

In June 2010, the Vet Center therapist stated that the Veteran has "chronic and severe" PTSD.  The Veteran reports nightmares four times a week, daily intrusive recollections and flashbacks, explosive bouts of anger and a flattened affect.  The counselor found the Veteran has poor judgment, does not bond well with others and at time is unable to perform daily living tasks.

Buffalo VAMC psychiatry treatment notes from September 2010 reflect the Veteran noticing significant improvement in his mood after taking Prozac.  He has felt more motivated, has been free from aggressive thoughts and denies any suicidal ideation.  He has also been taking Trazodone for sleep, which he found has significantly improved the quality of his sleep.  The Veteran has been attending church.  The Veteran was cooperative, pleasant, with good eye contact, his mood was "a lot better," affect was bright, speech was clear and coherent, judgment was fair and his thoughts were organized and goal directed.  The Veteran denied suicidal or homicidal ideation and aggressive thoughts.  There was no evidence of psychosis.  The diagnosis was chronic PTSD and MDD and a GAF score of 55 was assigned.  The VA psychiatrist found that as a result of the Veteran's PTSD, he was unable to obtain or maintain gainful employment.

September 2010 Vet Center treatment notes document the Veteran in a much better mood, getting along with others, sleeping well, with no recent feelings of depression and complying with all of his medications.  He is active with his church and engaged in volunteer driving.  He is working on keeping close relationships with his daughter and grandson and using activity to cope with his PTSD symptoms.  He is "[e]njoying time with his friends and family."

November 2010 Buffalo VAMC psychiatry treatment records show the Veteran "has been doing very well."  He reported a good mood, improved frustration tolerance and no longer struggling with very aggressive thoughts towards others.  Upon mental examination, the Veteran was cooperative and pleasant with good eye contact, good mood, bright affect, clear and coherent speech, with organized thoughts and fair judgment.  He denied angry thoughts, hopelessness, suicidal ideation or homicidal ideation.  There was no evidence of psychosis and he denied having nightmares.  The diagnosis was chronic PTSD and a GAF score of 68 was assigned to the Veteran.  

December 2010 Vet Center records note that the Veteran had a great time with his whole family over Thanksgiving and enjoyed cooking for everyone.  He is complying with his medication but not sleeping well.  The Veteran was excited about Christmas and spending more time with his grandson.  He was very busy with church and volunteer work.  A couple of weeks later in December, the Veteran noted he was isolating and withdrawing more and more, with mood swings and some bouts of depression.  However, he continued to be involved with lots of volunteer work.
The Veteran was provided a second VA PTSD examination in January 2011.  He reported sadness three to four days per week, a loss of interest in his usual activities, sleep disturbances, low energy, difficulty concentrating, and recurrent thoughts of death.  The Veteran also reported excessive anxiety.  He has no girlfriend currently.  The Veteran has a "wonderful" relationship with his child and an improved relationship with his mother.  He reported a good relationship with his sister and a fair relationship with his two brothers.  The Veteran has a close female friend who comes over every other day to help with paying bills and cleaning.  The Veteran has no other close friends.  He sings in the church choir and ushers once per month, but otherwise no longer attends church.  The Veteran enjoys fishing, cooking, baking, boating and hunting, although he has not engaged in these activities as frequently over the past year.  

Upon psychiatric examination, the Veteran was neatly groomed, with unremarkable speech, cooperative attitude, constricted affect, expansive and neutral mood, attention intact and unremarkable thought process.  The Veteran had no delusions, understood the outcome of his behavior and that he has a problem.  The Veteran takes Trazodone every night as a sleep aid, he wakes up once per night, gets three to four hours of sleep per night and does not feel rested.  He also experiences nightmares almost every night.  The Veteran has no hallucinations, panic attacks, episodes of violence or suicidal thoughts.  He does have homicidal thoughts when angry, but with no plan, intent or attempt.  The Veteran's PTSD affects his household chores and driving slightly and his shopping, exercise and recreational activities moderately.  His immediate memory is mildly impaired, his recent memory is moderately impaired but his remote memory has no impairment.  The Veteran has markedly diminished interest in significant activities, feels detached from others and has a restricted range of affect.  The VA examiner found the Veteran capable of managing his financial affairs.  The diagnosis was chronic, severe PTSD, recurrent MDD and generalized anxiety disorder.  A GAF score of 44 was assigned.  Although the Veteran is retired, he would have a severe level of difficulty in occupational functioning if he were to attempt to return to work at this time due to severe symptoms of PTSD.  The VA examiner opined that the Veteran has deficiencies in thinking, family relations, work, and mood.

January 2011 Vet Center progress notes show the Veteran bringing his sister and brother-in-law to his counseling session so they could get an overview of PTSD and how it affects the Veteran.  The Veteran was complying with his medications but not sleeping well.  February 2011 Vet Center notes document the Veteran not getting along with his girlfriend.  He is complying with his medications, not sleeping well, with bouts of depression at times.

Buffalo VAMC treatment notes from March 2011 document the Veteran doing "ok" but noticing a return of depression and anxiety.  He was feeling irritable and hypervigilant when it came to sounds, especially as he lived alone.  The Veteran denied flashbacks, but was having some sleep issues, including nightmares.  He continued to volunteer two days per week and was enjoying it.  The Veteran was cooperative, pleasant, with good eye contact, mood was "sad," affect was euthymic, speech was clear and coherent, his thoughts were organized and his judgment was fair.  The Veteran had passive suicidal ideation, but denied active suicidal ideation, intent and plan.  The diagnosis was chronic PTSD, recurrent MDD and the VA psychiatrist assigned the Veteran a GAF score of 65.

August 2011 Vet Center progress notes show the Veteran being busy with several volunteer organizations, in addition to his church.  He was upset with a "close friend" who was moving out of town.  September 2011 records note the Veteran complying with his medications, not sleeping well, with daily intrusive thoughts of combat.  He continues to be very active with his volunteer work.

February 2012 Vet Center treatment notes document the Veteran being very active with his church and with his volunteer work.  He was complying with his medications, still not sleeping well, having mood swings and isolating at times.  However, the Veteran tries to deal with his PTSD symptoms by keeping himself busy.  March 2012 records show the Veteran "can't wait" to visit his daughter and grandson over Easter.

Vet Center treatment records from June 2012 through August 2012 document the Veteran's grandson visiting with him for the summer and the Veteran's mother visiting with him for a week over the summer.  The Veteran had fun with his grandson and they were always on the go, including going fishing and going to the football hall of fame in Ohio.  After his grandson left, the Veteran kept himself busy with volunteer work.  He was complying with his medications, not sleeping well, and having mood swings.

February 2013 VA mental health outpatient notes document the Veteran having issues with sleeping and often having distressing dreams.  He told his friend who sometimes stays with him that she must let him know when she is coming into a room because it scares him and he can feel like he is being attacked.  He can sometimes go days or a week without talking to anyone and his family allows him to approach them when he feels ready.  He reported having a brother and sister who are very supportive and often call him to see if he needs anything or to ask if he is doing okay.  The Veteran has a daughter and grandson who live out-of-state, but his daughter will call him to see if he needs her to visit him.  The Veteran was alert, calm, cooperative, maintained good eye contact, very talkative but not pressured, his thought processes were logical and he had good concentration with fair insight and judgment.  His mood was good and affect was euthymic.  No evidence of psychosis.  The Veteran denied recent suicidal or homicidal ideation, intent or plans.  The diagnosis was chronic PTSD and recurrent MDD and a GAF score of 60 was assigned.

The Veteran was afforded a third VA PTSD examination in March 2013.  He was diagnosed with PTSD and provided a GAF score of 37.  The VA examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran is once married and divorced.  He is still involved with his girlfriend of 20 years.  The Veteran has the following symptoms associated with his PTSD:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work.  Specifically, the Veteran has markedly diminished interest or participation in significant activities, feelings of detachment from others and restricted range of affect.  He also endorsed irritability and outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  The Veteran also suffers from occasional visual hallucinations involving seeing armed Viet Cong.  He is capable of managing his financial affairs.  The Veteran denied current active suicidal or homicidal ideation.  The VA examiner opined that the Veteran's PTSD has worsened since early 2011 due to an increase in PTSD symptoms, now bordering on psychotic type combat hallucinations.

VA mental health treatment notes from two days after the Veteran's March 2013 VA PTSD examination note that the Veteran "has been feeling better."  He continues to secure his home and is always on guard.  He also feels angry and irritable at times.  The Veteran admitted that he had not been taking his current medications.  He complained of trouble sleeping, partly due to nightmares, but notes they are less frequent.  The Veteran was clam and cooperative, with good eye contact, talkative, thought processes were logical, concentration was good and judgment and insight was fair.  His mood was described as "better," and affect was congruent.  The Veteran had no suicidal or homicidal ideation, intent or plans.  While the Veteran reported visualizing Viet Cong, the VA psychiatrist found that this did not appear to be psychosis.

Based on the foregoing, the Board finds that, throughout the appeal period, the Veteran's PTSD resulted in occupational and social impairment with reduce reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  Specifically, the Veteran suffered from persistent depression, hypervigilance, sleep impairment, occupational impairment, with some social isolation and impaired memory.  The Veteran was also irritable at times and could have outbursts of anger.  

Between May 2009 and March 2013, the Veteran's GAF scores from treating psychiatrists at the Buffalo VAMC ranged from 50 to 68.  GAF scores assigned during VA PTSD examinations in February 2010, January 2011 and March 2013 ranged from 37 to 44.  The Board notes that GAF scores are just one component of the Veteran's disability picture and the Board considers the Veteran's entire disability picture when assigning PTSD disability ratings.  See 38 C.F.R. § 4.126(a).  

While the Veteran does not exhibit all of the specific symptoms associated with a 50 percent evaluation in the general rating formula, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442-43.  As the evidence shows that the Veteran consistently suffered similar symptoms or effects that caused occupational or social impairment equivalent to a 50 percent rating, a 50 percent evaluation is appropriate throughout the entire appeal period.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board notes that during the appeal period, the overall symptomatology associated with the Veteran's PTSD did not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The evidence does not show the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Additionally, the Veteran did not experience obsessional rituals which interfered with routine actives, speech intermittently illogical, obscure, or irrelevant, spatial disorientation, or neglect of personal appearance and hygiene.  

Although the Veteran reported homicidal ideation in February 2010 and January 2011 and passive suicidal ideation in April 2010 and March 2011, during all other treatment and examinations over the appeal period, he denied suicidal and homicidal ideation.  Moreover, while the Veteran did endorse homicidal ideation in February 2010 and January 2011, he denied having any plan or intent to follow through on these ideas.  Additionally, in April 2010 and March 2011, the Veteran had no active suicidal ideation, intent or plan.  The Veteran has also denied any recent suicide attempts. 

While the record shows the Veteran had some difficulty establishing and maintaining effective social relationships, he was able to maintain the relationship with his girlfriend of 17 years, his daughter, grandson, sister, brother and mother.  In April 2010, he was considering getting married to his girlfriend.  The Veteran has consistently described his relationship with his daughter as "excellent," and "very close," and stated that his relationship with his daughter and grandson "play[s] a very important part in [his] life."  The record shows that the Veteran has spent time visiting with his family, including over the summer and at Easter and Thanksgiving.  At various times, the Veteran also brought his girlfriend, sister and brother-in-law to his Vet Center counseling sessions.  Additionally, the Veteran has participated in constant volunteer work and is a member of his church choir.  He is also fully capable of taking care of his personal needs and examiners noted the Veteran's ability to maintain personal hygiene.  The Veteran did not show any significant problems with activities of daily living. 

As discussed above, the Veteran does not suffer from occupational and social impairment with deficiencies in most areas.  While the March 2013 VA examination and March 2013 treatment notes show the Veteran suffering from occasional visual hallucinations, at all other times during the appeal period, the Veteran has denied having hallucinations and delusions and has been found to have no psychosis.  The Board acknowledges the Veteran was found to have impaired memory in February 2010, complained of not remembering things as well from the past in April 2010 and was found to have mild immediate memory and moderate recent memory impairment in January 2011.  However, the January 2011 VA examiner found there was no impairment in the Veteran's remote memory.  Additionally, all other examiners throughout the appeal period found no impairment in the Veteran's memory.  While the Veteran has consistently suffered from a depressed mood and occupational impairment, he has exhibited an ability to maintain good family relations, shown fair judgment, and demonstrated logical, goal-oriented thought processes.  

Although the Veteran suffered from near constant depression, hypervigilence, occupational impairment, sporadic homicidal and passive suicidal ideation, and sleep impairment, it did not affect his ability to function independently, appropriately and effectively, as he was still able to maintain his relationships with his family and girlfriend and spend considerable time participating in several volunteer activities.  The evidence does not show that the Veteran demonstrated symptoms of the severity, frequency or duration similar to those associated with the 70 percent rating at any time during the appeal.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating. 

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  During the appeal period, the Veteran's PTSD has been manifested by symptoms that result in moderate social and occupational impairment, including depressed mood and chronic sleep impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

An initial rating of 50 percent, but no greater, for PTSD is assigned for the period prior to March 23, 2013. 

An initial rating in excess of 50 percent for PTSD since March 23, 2013, is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


